Citation Nr: 1106440	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  07-22 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Peter Meadows, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to October 
1969.  He is in receipt of the Combat Infantryman's Badge, which 
denotes participation in combat.  

This appeal comes before the Board of Veterans' Appeals (Board) 
from a July 2010 Order of the U.S. Court of Appeals for Veterans 
Claims (Court).

In a January 2010 decision, the Board denied entitlement service 
connection for tinnitus.  The Veteran appealed the Board's 
decision to the Court.  Following the submission of a Joint 
Motion for Partial Remand (Joint Motion), the Court entered an 
Order on July 28, 2010, which vacated the Board's January 2010 
decision and remanded the claim for compliance with the 
instructions in the Joint Motion.

Prior to his appeal to the Court, the Veteran presented testimony 
at a personal hearing before the undersigned Veterans Law Judge 
in June 2008.  A transcript of the hearing is of record.  

As noted in the Board's vacated January 2010 decision, the 
Veteran submitted additional evidence after the September 2009 
supplemental statement of the case (SSOC) was issued.  None of 
this evidence, which consists of the Veteran's own statements and 
copies of VA and service treatment and service personnel records, 
was accompanied by a waiver of consideration by the agency of 
original jurisdiction (AOJ).  Review of the evidence submitted 
reveals that the medical evidence is duplicative of evidence 
already of record and that the statements in support of claim are 
redundant.   Based on the foregoing, the Board finds that the 
evidence submitted is cumulative of that of record and already 
considered by the RO.  For this reason, the evidence need not be 
remanded to the AOJ.  See 38 C.F.R. § 20.1304 (2010).


FINDING OF FACT

The Board resolves reasonable doubt in the Veteran's favor by 
finding that tinnitus was incurred in service.  
CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting in 
current disability was incurred during active service or, if pre-
existing, was aggravated therein.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  

That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of symptomatology 
after service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2010).  Service connection may also be granted 
for any injury or disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes that 
the disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d) (2010).

For certain chronic disorders, such as other organic diseases of 
the nervous system, service connection may be granted on a 
presumptive basis if the disease is manifested to a compensable 
degree within one year following service discharge.  38 U.S.C.A. 
§§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

In those cases where the evidence shows that the Veteran engaged 
in combat with the enemy, VA will accept satisfactory lay or 
other evidence of service incurrence if it is consistent with the 
circumstances, conditions or hardship of such service, 
notwithstanding the fact that there is no official record of such 
in-service incurrence; to that end, any reasonable doubt shall be 
resolved in favor of the Veteran.  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2010).  In Dalton v. Nicholson, 21 
Vet. App. 23, 37 (2007), the United States Court of Appeals for 
Veterans Claims (Court) found that while § 1154(b) relaxes the 
evidentiary burden for a combat Veteran with respect to evidence 
of an in-service occurrence of an injury, it does not create a 
statutory presumption that the combat Veteran's disease or injury 
is automatically service-connected.  Rather, there must still be 
competent evidence of an etiological relationship between an in-
service injury and a current disability.

A lay witness is competent to testify as to the occurrence of an 
in-service injury or incident where such issue is factual in 
nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some 
cases, lay evidence will also be competent and credible on the 
issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. 
Shinseki, 557 F.3d 1355 (2009).  Specifically, lay evidence may 
be competent and sufficient to establish a diagnosis where (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau, 492 F.3d at 
1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009).  A layperson is competent to identify a medical condition 
where the condition may be diagnosed by its unique and readily 
identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 
(2007).  Additionally, where symptoms are capable of lay 
observation, a lay witness is competent to testify to a lack of 
symptoms prior to service, continuity of symptoms after in-
service injury or disease, and receipt of medical treatment for 
such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); 
Charles v. Principi, 16 Vet. App 370, 374 (2002).

The Veteran contends that he has tinnitus as a result of service, 
specifically exposure to noise and being in close proximity to 
explosions that left his ears ringing.  See e.g., statement in 
support of claim dated August 2006.  Exposure to acoustic trauma 
in service has been conceded due to the Veteran's receipt of a 
combat citation.  See December 2006 rating decision.  

At this juncture, the Board acknowledges the statements in 
support of claim regarding in-service acoustic trauma, as well as 
copies of service personnel records and articles detailing the 
Vietnam War that were submitted to corroborate these assertions.  
The Board also acknowledges the hand-written map submitted by the 
Veteran depicting where he was during a rocket attack.  As noted 
above, however, in-service acoustic trauma has already been 
conceded in this case.  Therefore, the question to be resolved in 
this case is whether the Veteran's tinnitus is etiologically 
related to active service.  

The Veteran underwent a VA compensation and pension (C&P) 
examination in December 2006, at which time his claims folder and 
medical records were reviewed.  In pertinent part, the examiner 
reported that enlistment audio in August 1967 showed normal 
hearing except for a mild hearing loss at 6000 Hz in the left 
ear.  The separation audio in August 1969 showed normal hearing 
across the frequency range.  The examiner also reported that a 
September 2005 VA audiogram showed a gently sloping, mild to 
severe sensorineural hearing loss (SNHL) in the left ear.  The 
Veteran reported the in-service acoustic trauma that has been 
conceded; indicated that he had worked near heavy equipment in 
his occupation at one time, but did not actually use the 
equipment; denied recreational noise exposure; and reported 
constant, bilateral ringing/tinnitus since service.  

Following audiometric examination, the Veteran was diagnosed with 
left sensorineural, moderately severe to severe, gently sloping 
hearing loss.  In pertinent part, the examiner reported that it 
is less likely as not (less than 50/50 probability) that the 
Veteran's current tinnitus was caused by or the result of, 
military noise exposure.  In support of this determination, the 
examiner reported that although the Veteran did report a 
significant incident of noise trauma during service, his 
separation examination showed hearing was completely within 
normal limits.  Without evidence of hearing loss at separation, 
the examiner could not state that the tinnitus is a result of 
noise exposure.  

The Veteran underwent another VA C&P audio examination in March 
2009, at which time his claims folder and medical records were 
reviewed.  The examiner again pointed out the in-service 
audiological findings and the September 2005 audiogram, and also 
reported that a March 2001 VA audio record showed a mild to 
severe SNHL in the left ear and that the last VA examination in 
December 2006 showed a moderately severe to severe SNHL in the 
left ear.  

The Veteran reported that he served in Vietnam for one year and 
that his bunker was hit by a rocket in 1968.  He asserted that he 
noticed hearing loss shortly after returning to the United States 
from Vietnam.  The Veteran also reported being in the infantry 
where he was exposed to weapons being fired.  He denied the use 
of ear protection.  Occupationally, the Veteran reported working 
as a construction flagman, but indicated he was not usually very 
close to the heavy equipment and, therefore, did not usually wear 
ear protection.  The Veteran denied recreational noise exposure.  
He also reported bilateral tinnitus; he indicated that his right 
ear began ringing when a rocket hit the bunker he was in and 
reported that his left ear began ringing some time afterward.  

The examiner reported that the Veteran's tinnitus is less likely 
as not (less than 50/50 probability) caused by or a result of 
military noise exposure.  In support of this opinion, the 
examiner reported that tinnitus due to noise exposure is 
typically accompanied by high frequency hearing loss, and there 
is no objective evidence of high frequency hearing loss during 
service, nor is there evidence of complaints of tinnitus during 
service.  

The Board acknowledges that the medical opinions provided by the 
VA examiner who conducted the VA examinations in December 2006 
and March 2009 do not relate tinnitus to the in-service acoustic 
trauma that the Veteran contends resulted in tinnitus.  The 
Veteran, however, is competent to report that tinnitus was 
incurred in service and that it has existed from service to the 
present.  See 38 C.F.R. § 3.159(a)(2); Layno, 6 Vet. App. at 471; 
see also Jandreau, 492 F.3d at 1372; Charles, 16 Vet. App at 374.  
Moreover, the Board finds that the Veteran's reported problems 
with tinnitus since service are credible.  Based on the 
foregoing, and resolving all reasonable doubt in the Veteran's 
favor, the Board finds that service connection for tinnitus is 
warranted.

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  As the claim 


has been granted, the duty to notify and assist has been met to 
the extent necessary.  


ORDER

Service connection for tinnitus is granted.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


